The real question presented by this demurrer to the complaint is the constitutionality of Special Act No. 576 of the Special Acts of 1937.
The Supreme Court of Errors of this State has discussed a somewhat similar act in Willoughby vs. New Haven,123 Conn. 446, and has by inference recognized the possibility of an Act such as that here attacked; and in such discussion, while the question of the constitutionality of the Act was not discussed, neither is there any suggestion that such an *Page 87 
Act is unconstitutional. So also in the case of Wladyka vs.Waterbury, 98 Conn. 305, we look in vain for any hint that such an Act may be unconstitutional.
      "Whether a statute enacted pursuant to the police power is a means reasonable in quality and extent, and in time, place, and circumstance, presents a question to be determined by the court. . . . It is the court's duty in such case, in the exercise of great care and caution, to make every presumption and intendment in favor of the validity of the statute, and to sustain it unless its invalidity is beyond a reasonable doubt." State vs. Heller, 123 Conn. 492, 498; 196 A. 337, 340.
This Court rules that the Act here in question is constitutional.
   The demurrer to the complaint is overruled on all grounds therein appearing.